Shohat v Suky (2018 NY Slip Op 08548)





Shohat v Suky


2018 NY Slip Op 08548


Decided on December 13, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 13, 2018

Friedman, J.P., Gische, Kapnick, Kahn, Kern, JJ.


7867 151446/14

[*1]Tomer Shohat, Plaintiff-Respondent,
vBenzion Suky, et al., Defendants-Appellants, Eric Patino, et al., Defendants.


Ishimbayev Law Firm, P.C., New York (Dmitriy Ishimbayev of counsel), for appellants.
Jaroslawicz & Jaros, PLLC, New York (David Tolchin of counsel), for respondent.

Order, Supreme Court, New York County (James E. d'Auguste, J.), entered May 30, 2017, which granted plaintiff's motion to strike defendants Benzion Suky, 440 West 41st LLC and Eran Suki's answer, and granted judgment as to liability in favor of plaintiff and against said defendants, unanimously affirmed, with costs.
Defendants engaged in willful and contumacious conduct warranting the penalty of striking their answer (see CPLR 3126; McHugh v City of New York, 150 AD3d 561 [1st Dept 2017]). They failed to comply with several court orders directing compliance with outstanding discovery requests by dates certain. The discovery responses they served only after plaintiff moved to strike consisted almost entirely of objections.
Defendants' remaining arguments are without merit.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 13, 2018
CLERK